Opinion by
Judge Blatt,
The petitioner, Clarence H. Brenaman, was denied unemployment compensation benefits initially by the referee and on appeal by the Unemployment Compensation Board of Review because the termination of his employment was caused by his own willful misconduct. He argues that although he may have committed five violations of the employment rules (including unexcused and excessive absences, tardiness and violation of the rule regarding the wearing of safety glasses), he was improperly discharged under the applicable collective bargaining agreement because his employer had previously imposed only four of the five penalties provided for the earlier violations in the agreement before dismissal. We find this argument unpersuasive for the petitioner admitted violating these rules. The Board’s denial of benefits must therefore be affirmed.
*330Order
And Now, this 31st day of October, 1978, the order of the Unemployment Compensation Appeal Board in the above-captioned matter is hereby affirmed.